Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 07/20/2022.
Claims 1-24 are under examination.
Terminal Disclosure filed on 07/20/2022 has been approved.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 03/22/0222 make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20030065626 A1		User verification for conducting health-related transactions
US 20030226036 A1		Method and apparatus for single sign-on authentication
US 7073195 B2		Controlled access to credential information of delegators in delegation relationships
US 20170011213 A1		CLOUD-BASED ACTIVE PASSWORD MANAGER
US 20130291076 A1		DYNAMIC REPLACEMENT OF SECURITY CREDENTIALS FOR SECURE PROXYING
US 20150324791 A1		STORAGE OF CREDENTIAL SERVICE PROVIDER DATA IN A SECURITY DOMAIN OF A SECURE ELEMENT
US 6934706 B1		Centralized mapping of security credentials for database access operations
US 20180006883 A1		TECHNOLOGIES FOR MANAGING APPLICATION CONFIGURATIONS AND ASSOCIATED CREDENTIALS
US 20180006883 A1		TECHNOLOGIES FOR MANAGING APPLICATION CONFIGURATIONS AND ASSOCIATED CREDENTIALS
US 20170279614 A1		GENERATION, MANAGEMENT, AND TRACKING OF DIGITAL CREDENTIALS
US 20150096001 A1		Systems and Methods for Credential Management Between Electronic Devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431